The statements made by the prosecutor could have been in reference to what the defendant said to his acquaintances who testified at trial. The statements by the prosecutor, however, were in the present tense as opposed to the past tense. The present tense used by the prosecutor could be interpreted as comments on the defendant's failure to testify at trial. Absent an explanation by either the court or the state at the time to the jurors to clarify these ambiguous statements, I must reluctantly concur in reversing the judgment.